       Case 1:19-cv-01952-JGK Document 24 Filed 01/06/20 Page 1 of 1



        LAW OFFICES OF ROBERT GIUSTI, ESQ. & ASSOCIATES, PLLC
                        42-40 Bell Blvd., Suite 601
                        Bayside, New York 11361
                           Tel# (718) 224-5431
                           Fax# (718) 224-2938

Robert Giusti, Esq.


Katie Giusti, Esq.
                                                     APPLICATION GRANTED
Tina-Marie Bonsangue                                        SO ORDERED
    Paralegal

January 6, 2020
                                                    fib_(;~
VIAECF
                                        1/? /J ()     John G. Koeltl, U.S.D.J.


Hon John G. Koeltl
United States District Court Judge
500 Pearl Street
New York, NY 10007-1316

RE: LUXURY LEASE COMPANYv. 31 S. 2ND JIG, LLC & JUSTIN WOLK
    Civil Action No.: l:19-CV-01952
    Letter Motion

Dear Judge Koeltl:

I am requesting thirty (30) day extension within which to file an Order to Show Cause for
a default judgment. Due to the holidays and vacation time I was not able to prepare this
motion. As per your procedures we have to present the motion to the Clerk's Office for
approval then to your honor for signature. It is a bit involved and we will not be able to
do so before January 10, 2020 which is what is our deadline. Please grant us this
extension.

Very truly yours,


~~
Robert Giusti, Esq.


                                            USDC SONY
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC#
                                            DA TE F-IL_f._D;-_~----zzyz-o
                                                            _,   -   ,._   ---   ~-~.   -,.   "'~
